        CASE 0:19-cv-00305-JRT-LIB Document 38 Filed 01/30/20 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


Erik A. Ahlgren, in his capacity as assignee                Civil No. 19-00305 (JRT/LIB)
in the assignment for the benefit of
creditors of Ashby Farmers Co-Operative
Elevator Company,

                       Plaintiff,
                                                         NOTICE OF CHANGE
v.                                                         OF FIRM NAME

Jay Link and
Link’s Wild Safaris,

                       Defendants.


To:     The Court and All Counsel of Record.

        PLEASE TAKE NOTICE that, on January 1, 2020, Defendants’ counsel, Briggs

and Morgan, P.A., merged with Taft Stettinius & Hollister LLP. The combined firm

name is Taft Stettinius & Hollister LLP. The firm’s Minneapolis address, telephone and

facsimile information remain the same, and are as follows:

                               Taft Stettinius & Hollister LLP
                               2200 IDS Center
                               80 South Eighth Street
                               Minneapolis, MN 55402
                               (612) 977-8400 (phone)
                               (612) 977-8650 (facsimile)

Email addresses for the firm’s attorneys have changed from @briggs.com to

@taftlaw.com. The new email addresses for Defendant’s attorneys of record in this

matter are in the signature block below.




12313495v1
        CASE 0:19-cv-00305-JRT-LIB Document 38 Filed 01/30/20 Page 2 of 2



Dated: January 30, 2020                     TAFT STETTINIUS & HOLLISTER LLP1


                                            By: s/ Mark G. Schroeder
                                                Jason R. Asmus (#0319405)
                                                Adam G. Chandler (#397408)
                                                Mark G. Schroeder (#171530)
                                            2200 IDS Center
                                            80 South Eighth Street
                                            Minneapolis, Minnesota 55402-2157
                                            Telephone: (612) 977-8400
                                            Fax:        (612) 977-8650
                                            Email:      jasmus@taftlaw.com
                                                        achandler@taftlaw.com
                                                        mschroeder@taftlaw.com

                                            ATTORNEYS FOR DEFENDANTS




1
 Effective January 1, 2020, Briggs and Morgan, P.A. merged with Taft Stettinius & Hollister
LLP. The combined firm name is Taft Stettinius & Hollister LLP.

                                            2
12313495v1
